BENSON, J.*
— I concur in the result reached in the majority opinion. However, I write separately to express my strong disagreement with the majority’s holding that the change from long-term foster care to legal guardianship could only be accomplished by means of a verified petition for modification under Welfare and Institutions Code section 388.1 The fundamental flaw in the majority’s analysis is that it fails to discuss the statutory framework governing periodic review of long-term foster care placements.
On January 9, the juvenile court held the section 366.26 selection and implementation hearing in this case.2 At that hearing, the juvenile court ordered “a permanent plan of long term foster care.” The statutory authorization for this permanent plan is found in section 366.26, subdivision (b)(4), which authorizes a court to “[ojrder that the minor be placed in long-term foster care, subject to the regular review of the juvenile court” (Italics added.) This periodic review is, in turn, governed by two statutes (§ 366.3, subd. (c), and § 16503) and by a rule of court (rule 1465(b)).3 (§ 366, subd.
*625Like many other statutory provisions in dependency law, these provisions appear somewhat daunting at first blush. However, they are actually quite straightforward. One commentator has accurately summarized the periodic review process as follows: “[T]he status of the minor must be reviewed every six months. The review may be conducted by the court or an appropriate local agency. On the request of the minor’s parents or guardian or of the minor, the court must conduct the review.
“No less frequently than once every 18 months, the court must conduct a review of the previously ordered permanent plan to consider whether the plan continues to be appropriate for the child. The 18-month review may be combined with the six-month review.
“The reviewing body must inquire about the progress being made to provide a permanent home for the minor, and must determine the appropriateness of the placement, the continuing appropriateness and extent of compliance with the long-term plan, the extent of compliance with the case plan, and the adequacy of services provided to the minor. ... If circumstances have changed since the last long-term plan hearing, the court may order a new plan under Welfare and Institutions Code Section 366.25 or 366.26 at any subsequent hearing, or any party may seek a new permanent plan by an application for modification. [Citation.]
“Unless parental rights have been permanently terminated, the minor’s parent or parents are entitled to receive notice of, and participate in, the review hearings. The reviewing body must presume that continued care is in the interests of the minor, unless the parent or parents prove, by a preponderance of the evidence, that further reunification efforts are the minor’s best alternative. In those cases, the court may order that further reunification services be provided to the parent or parents for no more than six months.” (5 Markey, Cal. Family Law Practice and Procedure (1993) Postdisposition Proceedings, § 87.32[1], pp. 87-66.2 to 87-66.3, fhs. omitted.)
At the January 9 selection and implementation hearing in this case, the juvenile court ordered that the first six-month periodic review hearing would be conducted by the court on May 1. On April 22, in anticipation of the May *6261 hearing, the social worker assigned to the case submitted a report recommending, among other things, that Nina’s maternal grandmother and long-term foster parent, Connie P., “seek guardianship of Nina” and “that this matter be continued for the period of 60 days for the purpose of reviewing the status of the guardianship.” Appellant was served with a copy of the report.
At the May 1 hearing, the juvenile court asked appellant’s counsel whether he had any comments on the recommendations contained in the social worker’s report. Counsel objected to one of the recommendations concerning visitation, but did not take issue with the guardianship recommendation. Accordingly, the court ruled “[tjhe case plan is adopted as set out in the report and recommendations; that Connie P[.] will seek guardianship of Nina.” The court scheduled a further hearing on the proposed guardianship. On August 3, in anticipation of this hearing, the social worker filed another report confirming her recommendation that Connie P. be appointed as Nina’s legal guardian. On August 28, after conducting a full evidentiary hearing, the juvenile court changed the permanent plan for Nina from long-term foster care to legal guardianship and appointed Connie P. as her guardian.
The majority concludes the social worker in this case was an “interested party” and, hence, was required to file a verified petition for modification under section 388.4 (Maj. opn., ante, p. 622.) This holding ignores the statutorily prescribed role social workers play in the periodic review process for long-term foster care placements. Far from being “interested parties,” social workers and the local agencies which employ them are allowed to conduct the periodic review hearings themselves. (See ante, pp. 624-625 and fn. 3.) Only once every 18 months, or on the request of the minor’s parents or guardian or of the minor, is the juvenile court required to conduct the review. (Ibid.)
*627The majority’s conclusion “it is safer and wiser to require compliance with section 388 each time a modification is requested” (maj. opn., ante, p. 622), will emasculate the policies behind the periodic review process established by section 366.3, subdivision (c).5 Under section 388, “. . . the change of circumstances or new evidence must be of such significant nature that it requires a setting aside or modification of the challenged prior order” (Ansley v. Superior Court (1986) 185 Cal.App.3d 477, 485 [229 Cal.Rptr. 771]), a point that the majority acknowledges in the unpublished portion of its opinion. In other words, there is a presumption in favor of continuing the existing order. Section 366.3, subdivision (c), by contrast, establishes a policy favoring modification of long-term foster care placements, requiring the court to review “the progress being made to provide a permanent home for the minor.” (See ante, fn. 3; see also In re Heather P. (1989) 209 Cal.App.3d 886, 890 [257 Cal.Rptr. 545] [“An important purpose of dependency proceedings is to provide children with stable, permanent homes”]; § 366.26, subd. (c)(4) [presumption in favor of guardianship over long-term foster care].) This policy is also reflected in section 396, which declares “[i]t is the policy of the Legislature that foster care should be a temporary method of care for the children of this state, that children have a right to a normal home life, [and] that reunification with the natural parent or parents or another alternative permanent living situation such as adoption or guardianship are suitable to a child’s well-being than is foster care.” (Italics added.) Indeed, the very reason Connie P. sought guardianship in this case was to “add long term stability to [Nina’s] life.” The majority’s judicially imposed requirement that a significant change in circumstances be shown before a long-term foster care placement can be changed directly undermines the express legislative goal of permanent placements.
In my view, this case is a very simple one. Section 366.3, subdivision (c), requires juvenile courts to review “the progress being made to provide a permanent home for the minor” and “the continuing appropriateness and extent of compliance with the permanent plan for the child.” (See ante, fn. 3.) Implicit in this review requirement is a requirement that courts change the permanent plan if circumstances warrant. (See rule 1465(b), ante, fn. 3 [“If circumstances have changed since the permanent plan was ordered, the court may order a new permanent plan under section 366.25 or 366.26 at any subsequent hearing . . . .”].) This is precisely what the juvenile court did in this case. The court notified appellant “that Connie P[.] [would] seek *628guardianship of Nina” and proceeded to conduct a full evidentiary hearing on the proposed guardianship. Only after this hearing did the court change the permanent plan from long-term foster care to guardianship. In light of the express legislative policy favoring guardianships over long-term foster care, the change was warranted by nothing more than the fact Nina and Connie P. had bonded to a sufficient degree that guardianship had become appropriate. I would affirm on that basis.

Retired Associate Justice of the Court of Appeal, First District, Division Two, sitting under assignment by the Chairperson of the Judicial Council.


All further statutory references are to the Welfare and Institutions Code. All further references to rules are to the California Rules of Court. All further references to dates are to the year 1992.


The section 366.26 selection and implementation hearing is also referred to as a permanency planning hearing.


Section 366.3, subdivision (c), provides, in pertinent part, as follows: “If the minor is in a placement other than a preadoptive home or the home of a legal guardian and jurisdiction has not been dismissed, the status of the minor shall be reviewed every six months. This review may be conducted by the court or an appropriate local agency; the court shall conduct the review upon the request of the minor’s parents or guardian or of the minor and shall conduct the review 18 months after the hearing held pursuant to Section 366.26 and every 18 months thereafter. The reviewing body shall inquire about the progress being made to provide a permanent home for the minor and shall determine the appropriateness of the placement, the continuing appropriateness and extent of compliance with the permanent plan for the child, the extent of compliance with the case plan, and the adequacy of services provided to the child. ... [1] Unless their parental rights have been permanently terminated, the parent or parents of the minor are entitled to receive notice of, and participate in, those hearings. It shall be presumed that continued care is in the interests of the minor, unless the parent or parents prove, by a preponderance of the evidence, that further efforts at reunification are the best alternative for the minor. In those cases, the court may order that further reunification services be provided to the parent or parents for a period not to exceed six months.”
Section 16503 describes the procedures to be used when the six-month periodic review is conducted by a local agency.
Rule 1465(b) implements section 366.3, subdivision (c), and section 16503. It provides, in pertinent part, as follows: “Following the establishment of a plan for long-term foster care . . . review hearings shall be conducted every six months by the court or by a local review board. At the review hearing, the court or review board shall consider the report of the petitioner and the report of any court-appointed child advocate. No less frequently than once every 18 months, the court shall conduct a review of the previously ordered permanent plan to consider whether the plan continues to be appropriate for the child. The 18-month review *625may be combined with the six-month review. If circumstances have changed since the permanent plan was ordered, the court may order a new permanent plan under section 366.25 or 366.26 at any subsequent hearing, or any party may seek a new permanent plan by a motion filed under rule 1432. Notice of the hearing shall be given as provided in rule 1460. Parents are to be given notice of all hearings unless their parental rights have been terminated. The court shall continue the child in foster care unless the parents prove, by a preponderance of the evidence, that further efforts at reunification are the best alternative for the child. In those cases, the court may order reunification services for a period not to exceed six months.”


Section 388 provides as follows: “Any parent or other person having an interest in a child who is a dependent child of the juvenile court or the child himself through a properly appointed guardian may, upon grounds of change of circumstance or new evidence, petition the court in the same action in which the child was found to be a dependent child of the juvenile court for a hearing to change, modify, or set aside any order of court previously made or to terminate the jurisdiction of the court. The petition shall be verified and, if made by a person other than the child, shall state the petitioner’s relationship to or interest in the child and shall set forth in concise language any change of circumstance or new evidence which are alleged to require such change of order or termination of jurisdiction. H] If it appears that the best interests of the child may be promoted by the proposed change of order or termination of jurisdiction, the court shall order that a hearing be held and shall give prior notice, or cause prior notice to be given, to such persons and by such means as prescribed by Section 386, and, in such instances as the means of giving notice is not prescribed by such sections, then by such means as the court prescribes.”


The majority’s conclusion that “the procedures that must be followed where, as here, a person seeks ... a modification of an existing permanent plan .... are specifically set forth in section 388" (maj. opn., ante, p. 621) is also contrary to Supreme Court precedent. In In re Marilyn H. (1993) 5 Cal.4th 295, 306, fn. 6 [19 Cal.Rptr.2d 544, 851 P.2d 826], the Supreme Court specifically held that “[s]ection 366.3 governs the procedure to be followed after a permanent placement has been implemented and a change in status thereafter occurs